In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1320V
                                     Filed: August 2, 2016
                                        UNPUBLISHED

****************************
ESMERALDA MORALES,                       *
                                         *
                     Petitioner,         *     Damages Decision Based on Proffer;
v.                                       *     Influenza (“Flu”) Vaccine;
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Diana Sedar, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 4, 2015, Esmeralda Morales (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a shoulder injury caused in fact by the influenza vaccination she received on
March 19, 2014. Petition, at ¶¶ 1, 9. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On February 3, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for her shoulder injury. On August 2, 2016,
respondent filed a proffer on award of compensation (“Proffer”) indicating petitioner
should be awarded $76,451.58, representing all elements of compensation to which
petitioner would be entitled. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner payment as follows:

                1. A lump sum payment of $76,000.00, the form of a check payable to
                   petitioner; and

              2. A lump sum of $451.58, which amount represents reimbursement of a
Medicaid lien, in the form of a check payable jointly to petitioner and

                           Agency for Health Care Administration
                      c/o Florida Medicaid Casualty Recovery Program
                                       P.O. Box 12188
                                 Tallahassee, FL 32317-2188

Petitioner agrees to endorse this check to the Florida Medicaid Casualty
Recovery Program.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:15-vv-01320-UNJ Document 35 Filed 08/02/16 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


ESMERALDA MORALES,

                           Petitioner,

v.                                                             No. 15-1320V
                                                               Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                                        ECF
HUMAN SERVICES,

                           Respondent.



               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION


I.       Compensation for Vaccine Injury-Related Items

         For purposes of this Proffer, the term “vaccine-related” is described in Respondent’s Rule

4(c) Report, filed on February 2, 2016, conceding entitlement in this case. Respondent proffers

that, based on the evidence of record, petitioner should be awarded $76,451.58. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following:1

         A.      A lump sum of $76,000.00 in the form of a check payable to petitioner;
         and
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
           Case 1:15-vv-01320-UNJ Document 35 Filed 08/02/16 Page 2 of 2




       B.   A lump sum of $451.58, which amount represents reimbursement of a
       Medicaid lien, in the form of a check payable jointly to petitioner and

                            Agency for Health Care Administration
                       c/o Florida Medicaid Casualty Recovery Program
                                         P.O. Box 12188
                                   Tallahassee, FL 32317-2188

       Petitioner agrees to endorse this check to the Florida Medicaid Casualty Recovery
       Program.

Payments made pursuant to paragraphs IIA and IIB represent compensation for all damages that

would be available under 42 U.S.C. §300aa-15(a). Petitioner is a competent adult. Evidence of

guardianship is not required in this case.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             MICHAEL P. MILMOE
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division
       `
                                             s/Camille M. Collett
                                             CAMILLE M. COLLETT
                                             Trial Counsel
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Telephone: (202) 616-4098

Dated: August 2, 2016

                                                2